Citation Nr: 1314472	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial rating (evaluation) for left upper extremity scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned a zero percent initial rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board. 
 
A review of the Virtual VA paperless claims processing system revealed documents that relate to, and have been considered as part of, the present appeal.


FINDING OF FACT

Throughout the period on appeal, the two left upper extremity scars, which are 2 centimeters by .1 centimeter in size, have been productive of pain but without loss of covering of the skin of the scars or loss of function due to the scars.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for left upper extremity scars have been met throughout the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided a VCAA notice letter to the Veteran in April 2010, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

In this case the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

In this case, service records have been obtained, as have records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  In April 2010, the Veteran's treating clinician, K.W., stated that the Veteran had been under her care since 2007.  The clinician described the Veteran's current symptomatology relating to the scarring at issue including describing magnetic resonance imaging (MRI) taken of the Veteran's arm.  No other records of treatment from K.W. have been received.

In two separate letters sent to the Veteran in April 2010, the Veteran was requested to submit copies of relevant treating documentation.  In one of these letters, VA also asked the Veteran to complete and return an Authorization and Consent to Release Information form if he wanted VA to attempt to obtain treatment records on his behalf.  Having received such notice, the Veteran did not identify private treatment records or authorize VA to seek additional private records.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  Given the Veteran's actions, no additional duty with regard to request for private treatment records is owed.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran was afforded a VA examination in June 2010, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, conducted a physical examination of the Veteran, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

According to a September 2011 notation by a Decision Review Officer, the Veteran failed to report for a follow-up VA examination.  Where a veteran fails to report for a VA examination relating to an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Thus, although the Veteran in this case failed to report to this additional examination, the Board will review the claim based on the evidence before it.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of their claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating for Upper Extremity Scarring

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran's appeal for a higher rating for two left upper extremity scars is an appeal from the initial assignment of a disability rating in November 2007.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as the evidence discussed below shows, the disability has not significantly changed and a uniform evaluation is warranted.

In the July 2010 rating decision on appeal, the Veteran was awarded service connection for left upper extremity scar, and granted an evaluation of zero percent effective February 2, 2010.  The Veteran's disability is rated under 38 C.F.R. § 4.118 Diagnostic Code (DC or Code) 7804 (2012).  Under this Code, one or two unstable or painful scars are rated as 10 percent disabling.  Where there are three or four such scars, they are rated as 20 percent disabling.  Five or more unstable or painful scars are rated as 30 percent disabling.  38 C.F.R. § 4.118, DC 7804.

Notes to the Code indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the Code directs that 10 percent is to be added to the evaluation based in the total number of unstable or painful scars.  Id. at Note (2).  Finally, scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under DC 7801 when applicable.  Id. at Note (3)

In an April 2010 letter, private physician assistant K.W. stated that she had known and treated the Veteran intermittently since 2007.  The Veteran had told K.W. of a left arm shrapnel wound which was incurred while the Veteran was in Vietnam.  The Veteran informed K.W. that an MRI had not shown any foreign bodies in the area of the wound, but that the Veteran had pain with tenderness to palpation and range of motion.

VA examination in June 2010 revealed two very superficial scars that were somewhat difficult to visualize except by very close inspection and with the aid of the Veteran pointing to their locations.  Both scars were 2 centimeters by .1 centimeter.  The examiner reported that there was no tenderness, pain, skin breakdowns, or ulcerations associated the scars.  Additionally, there was no underlying tissue loss, depression, elevation, or keloid formation.  The scars resulted in no disfigurement and there was no loss of function or decrease in range of motion to any joint as a direct result of either scar.  According to the examiner, the Veteran reported no symptoms with regard to residuals from the shrapnel fragment wound.  There was no significant effect on the Veteran's occupation or usual daily activities.

After reviewing all the evidence, lay and medical, the Board finds that for the entire appeal period the evidence is in equipoise on the question of whether the Veteran's service-connected scars of the left arm have been tender or painful.  Specifically, in his February 2010 claim, the Veteran endorsed "problems with use" of his left arm and a private treatment record from April 2010 also shows a report of pain on range of motion of the left arm.  The evidence weighing against the claim includes the June 2010 VA examination findings that the scars were not tender or painful and resulted in no functional limitations.  Where one or two scars are unstable or painful a 10 percent rating is called for by the Code.  38 C.F.R. § 4.118, DC 7804.  The Veteran is competent to report observable symptomatology such as painful scars.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2000).  Thus, where the Veteran has reported that his service-connected scars are painful, the Board finds these reports to be competent.  The Board finds the evidence is in equipoise on the question of whether the scars are tender or painful.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor, and finds that the Veteran's left arm scars have been tender or painful during the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Because the Veteran does not have three or four painful or unstable scars, the next higher evaluation is not warranted under DC 7804.  Additionally, the Board has reviewed the rating schedule for other potentially applicable Diagnostic Codes, and finds that none are for application here.  DCs 7800 and 7801 apply only to burn scars, and the scars at issue here are the result of shrapnel impacts; DCs 7800 and 7801 are not applicable.  38 C.F.R. § 4.118.  The maximum rating under DC 7802, for burn scars or other scars not of the head face or neck, is for 10 percent; thus a higher rating cannot be awarded on the basis of that DC.  Id.  

Finally, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 and other appropriate diagnostic codes based upon any other disabling or other effects.  The evidence does not establish any symptoms or effects of the service-connected scar other than pain with tenderness to palpation reported to K.W.  Furthermore, in June 2010 the VA examiner assessed that the scars resulted in no disfigurement nor any loss of function or decrease in range of motion and overall had no other disabling effects.  As the objective evidence on examination shows no disabling effects not considered in the rating provided under Diagnostic Codes 7804, the Board finds that a higher rating is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's left arm scars have been 10 percent disabling, but not more, throughout the period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

In analyzing the Veteran's claim, the Board has also considered whether a higher extraschedular rating is warranted for the service-connected left arm scars.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria for the service-connected scars at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of pain and stability of the scar; thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  In this case, the evidence adequately reflects the symptoms of the Veteran's scars including pain.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left arm scars, and referral for consideration of an extra-schedular evaluation is not warranted.


Finally, the June 2010 VA examiner found that the Veteran's scars had no significant effects on his employability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation of 10 percent, and no higher, for left upper extremity scars is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


